 In the Matter of AMERICAN CARAMEL COMPANY, Enri>LoYERandFooD,TOBACCO, AGRICULTURAL AND ALLIED WORKERS UNION OF AMERICA,C. I. 0., PETITIONERCaseNo. 4-R-2265-DecidedJanuary 21, 1947Mr. Julius Yablok,of New York City,for the Employer.Mr. AS`aul C.Waldbaum,of Philadelphia,Pa., for the Petitioner.Mr. William Shuman,of Lancaster, Pa., for the Intervenor.Cllr.Lewis H. Ulman,of counsel to the Board.DECISIONANDDIRECTIONOn August 29, 1946, pursuant to a Stipulation for CertificationUpon Consent Election, executed on August 20, 1946, by the Peti-tioner, the Committee, herein called the Intervenor, and the Employer,an election by secret ballot was conducted under the direction andsupervision of the Regional Director for the Fourth Region amongthe employees in the unit agreed upon by the parties, to determinewhether they desired to be represented by the Petitioner, by the Inter-venor, or by neither for the purposes of collective bargaining.Thestipulation provided in part, "that all employees classified as work-ing foremen or working foreladies or assistant working forelady, shallbe voted on Board challenge, and the inclusion or exclusion of theseclassifications in the appropriate bargaining unit shall be determinedby the Board after hearing in the event the petitioner wins theelection."Upon completion of the election, the Regional Director issued andduly served upon the parties a Tally of Ballots.The Tally showsthat, of the approximately 126 eligible voters, 105 valid votes were cast,56 for the Petitioner and 49 for the Intervenor.Ten votes werechallenged by the Board pursuant to the stipulation mentioned above,and I vote was challenged by the Petitioner. Inasmuch as the chal-lenged ballots could affect the outcome of the election, the Board di-rected a hearing thereon which was held at Lancaster, Pennsylvania,on October 29, 1946, before John H. Garver, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.72 N. L R B., No 44.232 AMERICAN CARAMEL COMPANY233Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAmerican Caramel Company is a Pennsylvania corporation en-gaged in manufacturing candy at its sole plant at Lancaster, Penn-sylvania.Annually, the Employer purchases raw materials valuedat more than $50,000, of which more than 50 percent represents ship-ments fronn points outside the State of Pennsylvania. The Employer'sannual sales exceed $75,000 in value, of which more than 50 percentrepresents shipments to points outside the State.-The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. TIIE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.The Intervenor is an unaffiliated labor organization claiming torepresent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TILE APPROPRIATE UNITThe parties agree that the appropriate unit consists of all produc-tion and maintenance employees, including the firemen-watchmen butexcluding office clerical employees, the forelady of the chocolate de-partment, executives, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.The parties disagree, however, on the 11 challenged voterswhoin the Employer and the Intervenor would include within theunit, and whom the Petitioner would exclude as supervisors.Asnoted above, the results of the election may be affected by the chal-lenged ballots.Accordingly, we shall consider the challenges : 234DECISIONSOF NATIONALLABOR RELATIONS BOARDVictor Bartholomew :The Petitioner alleges that Victor Bartholo-mew, a diesel engineer who has been employed for 7 years in the plant'sengine room, is a supervisory employee.There are seven employeesin the engine room, one of whom, the break-down mechanic, is paidat a higher hourly rate than Bartholomew.Another is taking in-jobtraining under the Servicemen's Readjustment Act of 1944,1 and theremaining four fire the boilers.The Employer's purchasing officerexercises direct supervision over the engine room, and while Bartholo-mew once hired a new employee when the purchasing officer was onvacation, and from time to time instructs the firemen, we are not per-suaded, on the record in this case, that he is a supervisory employeewithin our usual definition of that term.We shall,therefore, over-rule the challenge and direct that the ballot of Victor Bartholomewbe opened and counted.NellieMowery:The Employer's chocolate department consists ofapproximately 50 employees under the supervision of a forelady whomall the parties have agreed to exclude from the unit.Nellie Moweryis employedin this department as a sample wrapper,but the majorityof her time is spent in instructing new employees.The Petitionercontends that she exercises supervisory authority because of her dutiesas an instructress and because she occasionally assists the forelady inpreparing a work tally at the end of the day.However, there isanother femaleemployee within thedepartment who receivesa higherhourly rate than Mowery, and the Petitioner did not contradict thedirect testimony of the Employer's factory superintendent thatMowery has no authority to hire or discharge employees, or toinakeany effective recommendation concerning their status.The record,therefore, does not, in our opinion, support the Petitioner's position.Accordingly, we shall overrule the challenge and direct that the ballotof Nellie Mowery be opened and counted.Charles Lind, Catherine Gerstly, Rachel Merkt, Joseph Bryson,Walter Bolbach, James Ferguson,Jr.,Florenz Rehm, Frank; Tronamer,andFred Aumont:The remainder of the challenged voters are allexperienced employees who, for the most part, have been employed atthe plant for a number of years.They work separately or as the chiefcook or chief technician of a small department and are all under thedirect supervision of the factory superintendent or the general fore-man.While they are generally paid a higher hourly rate than otheremployees in the same department,the factory superintendent's testi-mony reveals that their higher pay is due to their individual skills andlong service with the Employer.He also testified without contradic-tion that these employees, like Nellie Mowery, have no authority to158 Stat 284,38 U S C 1940 ed, Su) V, Sec 693,et seq AMERICAN CARAMEL COMPANY235hire or discharge fellow employees,or to make effective recommenda-tions concerning their status.We are of the opinion, therefore, thatthey are merely more experienced workers who function as leadersin their respective departments,and that their relationship to theother workers is not, as the Petitioner contends,one of supervisor tosubordinate.Accordingly,we shall overrule the challenges and directthat the votes of Charles Lind, Catherine Gerstly, Rachel Merkt,Joseph Bryson,WalterBolbach, James Ferguson, Jr., Florenz Rehm,Frank Trommer,and Fred Aumont be opened and counted.DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with American Caramel Company,Lancaster, Pennsylvania, the Regional Director for the Fourth Region,shall, pursuant to Section 203.55 of National Labor Relations BoardRules and Regulations-Series 4, within ten (10) days from the dateof this Direction, open and count the ballots of Victor Bartholomew,NellieMowery, Charles Lind, Catherine Gerstly, Rachel Merkt,Joseph Bryson, Walter Bolbach, James Ferguson, Jr., Florenz Rehm,Frank Trommer, and Fred Aumont, and thereafter prepare and causeto be served upon the parties a Supplemental Tally of Ballots, includ-ing therein the count of said challenged ballots.